DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Per Applicant’s response filed 08/18/2022, claims 1-7, 9-12 and 21-28 are pending. Claims 1 and 3 have been amended, claims 8 and 13-20 have been cancelled and claims 21-28 have been newly added.

Response to Amendment
In the response filed 08/18/2022, the claims were amended as discussed in the interview conducted on 08/12/2022. The 35 USC 101 rejection is overcome since the addition of the ‘epilepsy’ claim feature qualifies the claimed invention under integration into a practical application, i.e. prophylactic treatment of epilepsy.
Claim 3 is allowable as it has been written into an independent claim containing previously indicated allowable limitation.  
As for the 35 USC 102 rejection under Wegerif US 8,666,482 B2, the reference does not discuss epilepsy or related treatment/diagnosis. The 102 rejections have been overcome.

Allowable Subject Matter
Claims 1-7, 9-12 and 21-28 are allowed.  (Renumbered as claims 1-19.)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art references alone and in combination fails to disclose or remotely suggest the computer method as disclosed in claims 1 and 3.
Giftakis et al. US 20070265677 A1 discloses assessing a patient’s health state based on a comparison of autonomic index and neurologic index to a reference value, but fails to disclose or render obvious outputting a comorbidity of epilepsy disease state based on VO2max assessment of physical fitness. 
Wegerif US 8,666,482 B2 discloses a system for assessing the health of a patient based on VO2max assessment of physical fitness and comparison of autonomic index and neurologic index to a reference value, but fails to disclose the assessment as related to epilepsy. 
There is no motivation to combine the references because Giftakis is not concern with fitness evaluation, and Wegerif does not mention anything with regard to epilepsy assessment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephen Eisenmann (Reg. No. 66,358) on 08/24/2022.

The application has been amended as follows: 
Claim 28. (currently amended) The non-transitory computer readable program storage unit of claim 3, wherein the at least one autonomic index, the at least one neurologic index, or both comprises a measure of central tendency, a measure of dimensionality, a measure of fractality, a measure of stationarity, a measure of long-range dependency, a measure of clustering, a distribution of measures of central tendency, a distribution of measures of dimensionality, a distribution of measures of fractality, a distribution of measures of stationarity, a distribution of measures of long-range dependency, a distribution of measures of clustering, or two or more thereof.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374. The examiner can normally be reached M-F 9:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 5712724156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHIRLEY X JIAN/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        August 24, 2022